Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-13 are pending.
Claims 1 and 7 were amended or newly added in the Applicant’s filing on 8/18/2022.
This office action is being issued in response to the Applicant's filing on 8/18/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method and/or a system configured to perform a method for preauthorizing a transaction between a consumer and a merchant comprising: processing a request for preauthorization of the transaction, the preauthorization request comprising details of a payment instrument of the consumer, details of the merchant, and details of the transaction, wherein the details of the transaction comprise an identification of one or more items of the merchandise ; transmitting, to an issuer for the consumer payment instrument, the preauthorization request for preauthorizing payment of the transaction with the consumer payment instrument; processing a preauthorization response received from the issuer, the preauthorization response comprising a preauthorization generated by the issuer based on the consumer payment instrument details, merchant details, and transaction details; transmitting the preauthorization to the consumer, the preauthorization being useable at the merchant for validating the transaction, wherein the preauthorization is transferable from the consumer to a recipient of an intended recipient of the one or more items of merchandise;  holding the transaction from further processing and issuing an instruction to the merchant to withhold the purchased merchandise until the transaction has been validated with the preauthorization received from the recipient; transferring the preauthorized payment from the consumer payment instrument to an account of the merchant and issuing an instruction to the merchant to release the merchandise pre-authorized for purchase in response to the validation of the transaction; and nullifying the preauthorization in response to transferring the preauthorized payment and issuing the instruction to the merchant to release the merchandise pre-authorized for purchase.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to preauthorize and complete a financial transaction, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a server, a processor and a storage medium. The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-6 and 8-13 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1 and 7. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.

Regarding Claim 7, Examiner notes that the preamble of the independent claim includes a nominal recitation of a system (i.e. a server) to perform the process and/or that the process is computer-implemented. Based upon recent decisions “[n]ominal recitations of structure [such as in the preamble] in an otherwise ineligible method fail to make method a statutory process.” In Ex parte Langemyr, 90 USPQ2d 1988 (Bd. Pat. App. & Inter. 2008) citing Gottschalk v. Benson, 409 U.S. 63 at 71 – 72 (1972). Examiner suggests that Applicant incorporate language into the body of the claims reciting a system or system elements performing the recited process.
As such, Claim 7 recites no additional elements beyond the abstract idea and, therefore, fails Step 2A Prong Two of the 2019 PEG. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 are replete with structural and language issues.
For example, Claim 1 recites a non-transitory storage medium to store instructions executable by the one or more processors to cause the one or more processors to perform a method comprising:
processing a preauthorization response received from the issuer server, the preauthorization response comprising a preauthorization token generated by the issuer server based on the consumer payment instrument details, merchant details, and transaction details.

Computer-readable medium claim limitations are to be interpreted as a computer-readable performing a method comprising the recited method steps. Method steps should be written in the active tense as it eliminates ambiguity.  Usage of the past tense (e.g. received from the issuer server, generated by the issuer) creates ambiguity concerning the scope of the claimed method. For example, actively claiming method steps indicates that the actual active performance of the method steps is within the scope of the claimed method. However, claiming method steps in the past tense can be interpreted as the method steps performed in the past are outside the scope of the claimed method.
Claim 1 also recites the method comprising:
transmitting the preauthorization token to the consumer for storage on the consumer’s electronic device, the preauthorization token being useable at the merchant for validating the transaction, wherein the preauthorization token is transferable from the consumer’s electronic device to a recipient electronic device of an intended recipient of the one or more items of merchandise.

Examiner notes that the recited method does not recite that the method step of storing the preauthorization token on the consumer’s electronic device being actively performed. The recited method only recites that the method step of transmitting the preauthorization token to the consumer is actively performed. The transmission is merely performed with the intended purpose of storing the preauthorization token. 
Claim 1 also recites the method comprising:
transmitting the preauthorization token to the consumer for storage on the consumer’s electronic device, the preauthorization token being useable at the merchant for validating the transaction, wherein the preauthorization token is transferable from the consumer’s electronic device to a recipient electronic device of an intended recipient of the one or more items of merchandise; 

holding the transaction from further processing and issuing an instruction to the merchant to withhold the purchased merchandise until the transaction has been validated with the preauthorization token received from the recipient electronic device;

Examiner notes that the method recites that the preauthorization token is transferable (i.e. capable of being transferred). The recited method does not recite that the method step of transferring the preauthorization token is actively performed (e.g. transferring the preauthorization token from the consumer’s electronic device to a recipient electronic device).
Examiner notes that the method does not recite the method step of receiving the preauthorization token from the electronic device is being actively performed. The recited method only recites the receipt in the past tense.
Additionally, what party is receiving the preauthorization token from the recipient device? The method is being performed by the payment network server. Is the payment network server receiving the preauthorization token? Or is the merchant receiving the preauthorization token (i.e. as the token is useable by the merchant for validating the transaction)? 
Examiner assumes that the method being performed is that the preauthorization token is being transferred between the consumer electronic device and the recipient electronic device, then transferred between the recipient electronic device and a merchant electronic device, and then between the merchant electronic device and the payment network server (or possibly the issuer server). But none of that is in the claim, as written.
As such, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements/steps.  see MPEP § 2172.01.  
Claim 7 has similar issues.
Appropriate correction is requested.

Claim Interpretation
Claim 1 recites a non-transitory storage medium to store instructions executable by the one or more processors to cause the one or more processors to perform a method comprising:

transmitting the preauthorization token to the consumer for storage on the consumer’s electronic device, the preauthorization token being useable at the merchant for validating the transaction, wherein the preauthorization token is transferable from the consumer’s electronic device to a recipient electronic device of an intended recipient of the one or more items of merchandise;

holding the transaction from further processing and issuing an instruction to the merchant to withhold the purchased merchandise until the transaction has been validated with the preauthorization token received from the recipient electronic device; and

transferring the preauthorized payment from the consumer payment instrument to an account of the merchant and issuing an instruction to the merchant to release the purchased merchandise pre-authorized for purchase in response to the validation of the transaction.

Usage of the claim language of “token is transferable from the consumer’s electronic device to a recipient electronic device,” “until the transaction is validated” and “in response to said validation” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the condition are not exercised or triggered (i.e. the token is not transferred, the transaction is not validated and not validation process is performed). Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Claim 7 has similar issues.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US PG Pub. 2013/0006860) in view of Ortiz (US PG Pub. 2017/0249622).
Regarding Claim 7, Balasubramanian discloses a computerized method for preauthorizing a transaction between a consumer and a merchant for merchandise pre-authorized for purchase from the merchant, the method performed by a server (shopping site or merchant site) of the merchant (see para. 16 and 18) and comprising:
receiving a request for preauthorization of the transaction, from the merchant, the preauthorization receiving, from the consumer (via user device at the online shopping site), a request (indication) for preauthorization of the transaction, the preauthorization request comprising details of a payment instrument of the consumer (identifier to enable payment provide to locate and access user account). (see para. 16-17);
communicating the preauthorization request to a payment network server (payment provider), the preauthorization request further comprising details of the merchant and details of the transaction (merchant information). (see para. 18);
receiving, from the payment network server (payment provider), a preauthorization token generated by an issuer server for the consumer payment instrument, based on the consumer payment instrument details, merchant details, and transaction details, for preauthorizing payment of the transaction with the consumer payment instrument. (see para. 24);
the preauthorization token useable at the merchant for validating (determining whether pre-authorization conditions have been met) the transaction. (see para. 30);
initiating validation of the transaction with the preauthorized token. (see para. 30);
holding the transaction from further processing (settlement) until the transaction is validated with the preauthorization token received from the recipient electronic device. (see para. 28 and 30); 
transferring the preauthorized payment from the consumer payment instrument to an account of the merchant and an issuing an instruction to the merchant to release the pre-authorized value in response to completing said validation of the transaction using the preauthorization token. (see para. 28, 30 and 40); 
nullifying (voiding) the preauthorization token in response to transferring the preauthorized payment. (see para. 29); and
issuing the instruction to the merchant to release the preauthorized value. (see para. 40).
Balasubramanian does not explicitly teach a method wherein the details comprise an identification of one or more items of the merchandise, although Balasubramanian does disclose a method wherein the process considers whether the merchant has a sale on items of interest to the consumer and/or wish list items of the consumer. (see para. 24-25).
Balasubramanian does not explicitly teach issuing an instruction to the merchant to withhold the pre-authorized value until the transaction is validated, although Balasubramanian discloses a merchant withholding the pre-authorized value until the transaction is validated and issuing instructions (notifications) to the merchant during the validation process. (see para. 28-31).
Balasubramanian does not teach a method comprising the server communicating the preauthorization token to the consumer for storage on the consumer’s electronic device, wherein the preauthorization token is transferable from the consumer’s electronic device to a recipient electronic device of an intended of the one or more items of merchandise, or the merchant receiving the preauthorization back from the consumer or from the recipient. 
Ortiz discloses a computerized method wherein the details of the transaction comprise an identification of one or more items of the merchandise (identified product). (see para. 107).
Ortiz discloses a method comprising the server communicating the preauthorization token to the consumer for storage on the consumer’s electronic device, wherein the preauthorization token is transferable from the consumer’s electronic device to a recipient electronic device of an intended of the one or more items of merchandise, or the merchant receiving the preauthorization back from the consumer or from the recipient. (see fig. 1; para. 67 and 157).
It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified Balasubramanian to have communicated identification of one or more items of merchandise, as disclosed by Ortiz, thereby allowing for integration of merchandise restrictions on the preauthorization token.
Regarding Claim 8, Balasubramanian discloses a method wherein the receiving of the preauthorization request is from an electronic device (user device) of the consumer. (see para. 16-17).
Regarding Claim 9, Balasubramanian does not explicitly discloses a method comprising verifying the preauthorization token by the merchant against a merchant token database before validating the transaction, although Balasubramanian discloses verifying the preauthorization token (sufficient for amount due) and validating the preauthorization token (still valid). (see para. 27).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Balasubramanian and Ortiz to change the order for performance of the method steps wherein the change of order fails to produce a new or unexpected result. MPEP §2144.04 (IV)(C).
Regarding Claim 10, Balasubramanian discloses a method wherein the preauthorization token has an expiration period or expiration date determined by the issuer server. (see para. 30).
Regarding Claim 11, Balasubramanian discloses a method comprising nullifying the preauthorization token and invalidating the transaction (pre-authorization) after the expiration period or expiration date. (see para. 30).
Regarding Claim 12, Balasubramanian does not explicitly teach a method wherein the preauthorization token comprises a transaction identifier for associating the preauthorization token with the transaction, although Balasubramanian discloses a method wherein the preauthorization token comprises “any other information, such as an expiration time or other limitations/restrictions.” (see para. 24). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Balasubramanian and Ortiz to incorporate a transaction identifier into the “other information” encoded in the token, thereby linking information pertaining to the token to the token itself.
Additionally, these differences (i.e. information encoded in the token) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Regarding Claim 13, Balasubramanian does not explicitly teach a method comprising storing the preauthorization token on a token database of the merchant, although Balasubramanian discloses a method of the merchant storing data in a database of the merchant (see para. 245) and the merchant computer system receiving the token. (see para. 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Balasubramanian and Ortiz to store the token in a database, as Balasubramanian discloses storing data in a database is standard and conventional in computer operation.
Regarding Claims 1-3, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claims 4-5, Balasubramanian does not explicitly teach a method wherein the preauthorization token comprises an issuer identifier based on the consumer payment instrument details for identifying an issuer institution operating the issuer server or a transaction identifier for associating the preauthorization token with the transaction, although Balasubramanian discloses a method wherein the preauthorization token comprises “any other information, such as an expiration time or other limitations/restrictions.” (see para. 24). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Balasubramanian and Ortiz to incorporate an issuer identifier and a transaction identifier into the “other information” encoded in the token, thereby linking information pertaining to the token to the token itself.
Additionally, these differences (i.e. information encoded in the token) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Regarding Claim 6, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered. Such arguments have been fully considered but are not persuasive and are addressed below.

§101 Rejection
Applicant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines. see Arguments, pp. 8-9. Specifically, Applicant argues that the “present claims cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings.” see Arguments, p. 8.
The Examiner respectfully disagrees.
The Applicant appears to be under the impression that the claimed invention needs to be analogous to one of the cited abstract idea examples to be deemed an abstract idea. That is not accurate.
As noted in the 2019 §101 Guidelines, “the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.” see October 2019 Update, p. 2. “By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.” see October 2019 Update, p. 2.
The examples are examples of abstract ideas contained within each enumerated grouping of abstract ideas. The examples do not define the limits of each enumerated grouping of abstract ideas.
Examiner asserts that the claimed invention recites a method and/or system that covers a series of steps instructing how to preauthorize a transaction between a consumer and a merchant, and, upon completion, finalizing the preauthorized transaction between the consumer and the merchant which is a fundamental economic practice.
Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines. see Arguments, pp. 9-10. Specifically, Applicant argues that the claimed invention is “directed to a technical improvement” and constitutes “an improvement in the functioning of a computer, or an improvement to another technology or technical field.” see Arguments, pp. 9-10.
The Examiner respectfully disagrees.
While Applicant cites passages of the specification, none of the cited passages indicates an improvement in the functioning of a computer or an improvement to technology. The cited passages indicate that the claimed method is being performed utilizing computer technology but mere utilization of computer technology to implement an abstract idea, without more, is insufficient.
For example, Applicant argues:
Such improvements include advantages of using preauthorization of a transaction, such as enabling a consumer to purchase merchandise for a third party recipient without having to manually hand the merchandise to the recipient or having to provide a physical voucher to the recipient. For example, a preauthorization token may be communicated to a consumer and the consumer may provide the preauthorization token to a different person, such as via a gift, to use to obtain purchased merchandise. see Arguments, p. 10.

The court in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:
The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.

The claimed invention is not an improvement to computer technology or computer functionality. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. pre-authorization of a financial transaction and processing of the financial transaction) that use computers as tools.
Additionally, MPEP §2106.04 (d) recites:
The courts have also identified limitations that did not integrate a judicial exception into a practical application:

Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

	The claimed invention improves preauthorization by replacing “physical voucher[s]” with electronic tokens and updating “manually hand[ing] the merchandise to the recipient” with electronically transmitting a token for said merchandise to the recipient. The claimed invention may be improving “preauthorization of a transaction” but that is not an improvement in the functioning of a computer or other technology. Rather the claimed invention is merely implementing the “abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” or, alternatively, “[g]enerally linking the use of a judicial exception to a particular technological environment [i.e. a computerized environment.”

Claim Interpretation
	Applicant argues:
Moreover, Applicant disagrees that recitations of “until the transfer is validated” and “in response to said validation” comprise optional claim language and notes that this claim language does recite meaningful limitations on claim scope and therefore does not comprise optional claim language as described in MPEP 2143.03. see Arguments, p. 13.

	The Examiner respectfully disagrees.
	The method recites “holding the transaction from further processing and issuing an instruction to the merchant to withhold the purchased merchandise until the transaction has been validated with the preauthorization token received from the recipient electronic device.”
	The method does not recite the active performance of the method step of validating the preauthorization received from the recipient electronic device. The method does not even recite the active performance of the method step of receiving a preauthorization from the recipient electronic device.
	As such, the method stops. The later method steps do not occur as the conditions for their performance (i.e. receipt and validation) do not necessarily occur. As the method stops, the method inherently holds the transaction from further processing as there is no further processing (i.e. none of the recite conditions for further processing are triggered).

§103 Rejection 
	Applicant argues that the previously asserted prior art (Balasubramanian and Ortiz) fails to suggest or teach the method comprising “nullifying a preauthorized token in response to transferring the preauthorized payment and issuing an instruction to the merchant to release the merchandise pre-authorized for purchase in response to the validation of the transaction.” see Arguments, p. 16.
	The Examiner respectfully disagrees.
	Due to §112, 2nd paragraph, rejections pertaining to missing steps/elements and claim interpretation issues, the argued method steps are not necessarily performed. They are optional method steps.
	For these method steps to be performed the preauthorization token has to have been transferred to the recipient electronic device which is not claimed (see §112, 2nd paragraph, rejections cited above), the preauthorization token has to have then been transferred to the merchant which is not claimed (see §112, 2nd paragraph, rejections cited above) and the preauthorization token has to have been validated which is not claimed (see claim interpretation cited above).
	Regardless, Balasubramanian recites:
If conditions are met, the payment is processed at step 118. Processing, in one embodiment, includes crediting a merchant account and debiting the user's account with the corresponding amounts. Processing may also include voiding the pre-authorization, which prevents another use before the expiration period, and notifying the merchant and/or use. see para. 29.

	Balasubramanian discloses a method comprising nullifying (voiding) a preauthorized token in response to transferring the preauthorized payment (to a merchant account) in response to the validation of the transaction. see para. 29.
	As to the issuance of instructions to the merchant, such instructions issued to the merchant, a human being, is non-functional descriptive material. 
	Where the claim limitation as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer. see MPEP §2111.05 (III).
	Examiner also notes that just because an instruction is provided to a merchant, a human being, that does not mean that the merchant performs the method step of releasing the merchandise pre-authorized for purchase in response to the validation of the transaction. The computer is just displaying data to a human being. The human being’s response to the displayed data is outside the scope of the method claim.
	Examiner also notes that “managing personal behavior or relationships or interactions between people” which includes issuing “rules or instructions” is an abstract idea under certain methods of organizing human activities. see October 2019 Update, p. 6.
	Regardless, Balasubramanian recites:
Merchant server 240 also includes a checkout application 255 which may be configured to facilitate the purchase by user 205 of goods or services identified by marketplace application 250. Checkout application 255 may be configured to accept payment information from or on behalf of user 205 through payment service provider server 270 over network 260. For example, checkout application 255 may receive and process a payment confirmation or pre-authorization from payment service provider server 270, as well as transmit transaction information to the payment provider and receive information from the payment provider (e.g., a preauthorization). Checkout application 255 may also be configured to accept one or more different funding sources for payment, as well as create an invoice or receipt of the transaction. see para. 40.

	Balasubramanian discloses a method comprising issuing an instruction (payment confirmation) to the merchant in response to the validation of the transaction. (see para. 40). Examiner asserts that a payment confirmation would be recognized by one of ordinary skill in the art at the time the invention was made as an instruction to a merchant to complete the transaction (i.e. release the preauthorized value or item associated with the preauthorized value in response to the validation of the transaction.)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 4, 2022